—Order of disposition, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered on or about May 19, 1997, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and placed the children with the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect against respondent mother was supported by clear and convincing evidence that respondent mother failed to plan for the children’s future, although physically and financially able to do so. Respondent mother failed to submit to random drug and alcohol testing, and to avail herself of counseling, which petitioner agency repeatedly encouraged and referred her to (see, Social Services Law § 384-b [7]; Matter of Sheila G., 61 NY2d 368; Matter of Juanita Katerina M., 205 AD2d 474; Matter of Selathia Nicole F., 243 AD2d 400, lv denied 91 NY2d 806). In making its permanent neglect finding, Family Court properly received in evidence, as business records, progress notes documenting respondent’s repeated refusal to cooperate with referrals for counseling and random drug and alcohol testing (see, Matter of F. Children, 199 AD2d 81). Any delay in respondent mother’s receipt of the progress notes was harmless since she was provided with a complete copy of the notes prior to completion of her cross-examination of the testifying witness. Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.